                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF VIRGINIA
                            ROANOKE DIVISION

TASHA ANN BONDURANT,                               )
                                                   )
        Plaintiff,                                 )
                                                   )    Case No: 7:19cv461
v.                                                 )
                                                   )
NORFOLK SOUTHERN CORPORATION,                       )
                                                   )
Serve:                                             )
Roger A. Peterson, Registered Agent                )
Three Commercial Place                             )
Norfolk, Virginia 23510                            )
                                                   )
        Defendant.                                 )

                                       COMPLAINT

        The above-named Plaintiff, Tasha Ann Bondurant (hereinafter, “Ms.

Bondurant” or “Plaintiff”), by counsel, states as her Complaint against Defendant

Norfolk Southern Corporation (hereinafter, “Norfolk Southern” or “Defendant”), the

following:

                          I. JURISDICTION AND VENUE

     1. This Court has jurisdiction over this matter as it arises from the federal

questions presented by the Family and Medical Leave Act, as codified under Title 29

U.S.C. §§ 2601 et seq. (“FMLA”).

     2. Due to its location within the Commonwealth of Virginia, Norfolk Southern

avails itself of the jurisdiction of this Court.

     3. Venue is appropriate as the acts and/or omissions of Norfolk Southern from

                                               1




 Case 7:19-cv-00461-MFU Document 1 Filed 06/21/19 Page 1 of 11 Pageid#: 1
which the causes of action arise occurred within the Western District of Virginia,

Roanoke Division. See 28 U.S.C. § 1391(b)(2).

                                 II. THE PARTIES

   4. Plaintiff Ms. Bondurant is a resident of Roanoke, Virginia.

   5. Defendant Norfolk Southern is a Class I railroad company headquartered in

Norfolk, Virginia, that operates approximately 21,500 route miles, both domestically

and internationally, and maintains several North American locations, including a

location in Roanoke, Virginia.

                          III. FACTUAL BACKGROUND

   6. Ms. Bondurant was hired by Norfolk Southern on or around July 9, 2014 as a

Shipper/Receiver Clerk at Norfolk Sothern’s Shaffer’s Crossing Locomotive Shop in

Roanoke, Virginia.

   7. Prior to her unlawful termination from employment on or around November 10,

2017, Ms. Bondurant worked on a consistent, full-time basis for Norfolk Southern for

more than three years, and her work performance was always excellent, and met or

exceeded Norfolk Southern’s legitimate expectations.

   8. Indeed, Ms. Bondurant was awarded a third shift Shipper/Receiver clerical

position in or about June of 2017, with work hours from 11 p.m. until 7 a.m., with Friday

and Saturday rest days.

   9. Ms. Bondurant suffers from a serious health condition, to-wit, severe allergies

that cause aggressive sinus pressure and related ear, nose, and throat issues and allergy

                                           2




Case 7:19-cv-00461-MFU Document 1 Filed 06/21/19 Page 2 of 11 Pageid#: 2
induced asthma.

   10. Ms. Bondurant’s health condition requires continuing treatment by a health

care provider, and necessitates her absence from work for medical appointments,

allergy shots, and related treatment and recovery from frequent “flare ups” of her

symptoms.

   11. Accordingly, Ms. Bondurant’s’ heath condition qualifies as a “serious health

condition” within the meaning of the FMLA. See 29 U.S.C. § 2611(11).

   12. At all times relevant, Norfolk Southern had notice of Ms. Bondurant’s serious

health condition and, in or about 2017, Ms. Bondurant requested, and was approved

for, intermittent FMLA leave to manage and treat her health condition.

   13. Ms. Bondurant’s FMLA certification specially allowed for eight monthly

physician appointments and up to six monthly “flare ups” of her condition.

   14. However, although Norfolk Southern had a duty to advise Ms. Bondurant of her

rights and obligations under the FMLA, Norfolk Southern failed to accurately inform

Ms. Bondurant of her FMLA rights with regard to retroactivity and concurrently

running sick leave, or otherwise provide her with proper and correct notice of the rights

and protections available to her under the FMLA, thus preemptively denying Ms.

Bondurant’s opportunity to exercise her substantive FMLA rights, and make educated

decisions about her leave. See 29 C.F.R. § 825.300(b)-(c); 29 C.F.R. § 825.301.

   15. Upon information and belief, Ms. Bondurant’s supervisors, including, but not

limited to, General Foreman Dan Lythgoe, held a discriminatory animus against

                                           3




Case 7:19-cv-00461-MFU Document 1 Filed 06/21/19 Page 3 of 11 Pageid#: 3
accommodating Ms. Bondurant’s serious health condition, and were resistant to her

use of FMLA leave to treat and manage her serious health condition.

   16. As a result, Ms. Bondurant’s Norfolk Southern supervisors targeted Ms.

Bondurant, discriminated and retaliated against her, and treated her unfavorably for

exercising the substantive FMLA rights to which she was entitled, thus interfering with

Ms. Bondurant’s use of FMLA leave, and ultimately resulting in her unlawful

termination from employment.

   17. Specifically, between August of 2017 and September of 2017, Ms. Bondurant’s

serious medical condition necessitated several days of FMLA leave to manage and treat

her serious medical condition.

   18. During this time, Mr. Lythgoe demanded that Ms. Bondurant adhere to a

specific internal FMLA reporting protocol that was not, upon information and belief,

required of other Norfolk Southern employees, and Ms. Bondurant inadvertently

documented FMLA leave taken on August 20, 2017, August 31, 2017, September 5,

2017, and September 21, 2017 (hereinafter, for ease of reference, “August/September

2017 FMLA Leave”) as corresponding to physician appointments, when the leave was

taken instead for her allergy flare ups.

   19. Ms. Bondurant’s “mark off” error was unintentional, and simply the result of a

paperwork mistake attributed to her inability to independently verify the specific

purpose for these absences at the time the information was requested of her by her

employer.

                                           4




Case 7:19-cv-00461-MFU Document 1 Filed 06/21/19 Page 4 of 11 Pageid#: 4
   20.Of note, Ms. Bondurant is a single mother of a child with FMLA-qualifying

medical issues, and at the time, was handling full time parenting responsibilities and

full-time night-shift employment responsibilities, in additional to her own health

issues.

   21. Moreover, Norfolk Southern did not allow Ms. Bondurant to review her calendar

or any other notes. Ms. Bondurant was forced to provide information related to past

medical usage with an expectation of immediacy.

   22. Importantly, Ms. Bondurant’s unintentional error should have been without

consequence, as both physician appointments and allergy flare ups were equally

protected under Ms. Bondurant’s FMLA intermittent leave certification, and consistent

with her rights under the FMLA.

   23. In or about October of 2017, and prior to receiving a letter requesting physician

clarification for her August/September 2017 FMLA Leave, Ms. Bondurant realized her

mistake, took action to correct the error and revise the August/September 2017 FMLA

Leave “mark offs” as flare ups, and fully explained the inadvertent paperwork mistake

in an email to Mr. Lythgoe.

   24. However, on or about October 25, 2017, Norfolk Southern initiated an

unnecessary formal investigation, with a hearing held on November 2, 2017,

concerning Ms. Bondurant’s August/September 2017 FMLA Leave.

   25. During its investigation, Norfolk Southern provided no direct evidence that Ms.

Bondurant had intentionally misled her employer, was purposefully deceitful, or had

                                           5




Case 7:19-cv-00461-MFU Document 1 Filed 06/21/19 Page 5 of 11 Pageid#: 5
abused her FMLA leave.

      26.However, on or about November 10, 2017, Norfolk Southern informed Ms.

Bondurant that she was “guilty as charged” of “conduct unbecoming an employee by

making false and/or conflicting statements,” and terminated her employment,

effective immediately.1

      27. Ms. Bondurant mistakenly classifying certain FMLA leave under one protected

leave status, when the leave was taken for a reason also protected under her FMLA

leave certification, did not, under even the most restrictive circumstances, justify

Norfolk Southern’s termination of her employment.

      28.Indeed, Norfolk Southern could, and should, have simply retroactively certified

Ms. Bondurant’s misclassified August/September 2017 FMLA Leave, as both reasons

provided by Ms. Bondurant for her absences from work were qualifying events. See 29

C.F.R. § 825.301 (“In all cases where leave would qualify for FMLA protections, an

employer and an employee can mutually agree to that leave be retroactively designated

as FMLA leave.”).

      29.Instead, Ms. Bondurant was terminated simply for providing an alternative, yet

valid, reason for taking the FMLA leave to which she was entitled.

      30.Upon information and belief, no business-related legitimate reason justified the



1
 During this time period, Norfolk Southern also initiated an investigation concerning Ms. Bondurant’s
use of sick leave for several work days occurring between July and September of 2017. On November 8,
2017, Norfolk Southern informed Ms. Bondurant that she was “guilty as charged” of being “excessively
absent from work” for taking such leave, and assessed a 20 day deferred suspension of her employment.

                                                 6




    Case 7:19-cv-00461-MFU Document 1 Filed 06/21/19 Page 6 of 11 Pageid#: 6
actions Norfolk Southern took against Ms. Bondurant, and the decision to terminate

her employment was directly related to Norfolk Southern’s concerted effort to

discriminate and retaliate against Ms. Bondurant for engaging in the protected activity

of requesting and taking FMLA leave.

   31. Accordingly, upon information and belief, Ms. Bondurant’s termination was

merely a pretext to unlawful discrimination and retaliation by Norfolk Southern, as her

termination occurred within short temporal proximity to her use of FMLA leave, and

under circumstances that raise a reasonable inference of unlawful discrimination,

retaliation, and interference.

   32. Upon information and belief, Norfolk Southern would not have terminated Ms.

Bondurant, nor taken the other discriminatory and retaliatory actions against her, but

for her requests for, and use of, FMLA leave to manage and treat her serious health

condition.

   33. Because the actions taken by Ms. Bondurant’s Norfolk Southern supervisors

were taken within the scope of their employment, Norfolk Southern is responsible for

their actions based upon the doctrine of respondeat superior.

                     COUNT I: DISCRIMINATION AND
                 RETALIATION IN VIOLATION OF THE FMLA

   33. Plaintiff incorporates by reference herein the preceding paragraphs of this

Complaint.

   34. At all times relevant, Defendant was: (1) engaged in commerce and/or in an

industry affecting commerce; and (2) an employer of fifty (50) or more employees for
                                         7




Case 7:19-cv-00461-MFU Document 1 Filed 06/21/19 Page 7 of 11 Pageid#: 7
each working day during each of twenty (20) calendar workweeks in the current or

preceding calendar year.

   35. Plaintiff worked for Defendant for more than 1,250 hours during the twelve (12)

month period immediately preceding her termination.

   36. Plaintiff properly notified Defendant of her serious health condition and her

need for FMLA-qualifying leave, to which she was entitled, to manage and treat her

serious health condition.

   37. Defendant discriminated against Plaintiff by failing to properly and accurately

advise Plaintiff of her federally protected rights under the FMLA, improperly denying

Plaintiff federally protected FMLA rights, retaliating against her for exercising the

substantive FMLA rights to which she was entitled, and treating her differently, and

less favorably, than similarly situated employees not exercising FMLA rights, resulting

in Plaintiff’s unlawful termination from employment.

   38.Defendant would not have terminated Plaintiff, or taken other discriminatory

and retaliatory actions against her, but for Plaintiff’s requests related to, and use of,

FMLA leave.

   39. Any reasons given by Defendant for its treatment of Plaintiff were pretextual, as

Plaintiff’s work performance was excellent.

   40.Defendant’s discriminatory and retaliatory conduct prejudiced Plaintiff in that

she lost compensation and benefits, sustained other monetary losses, and suffered the

loss of her employment as a direct result of Defendant’s violation.




                                           8




Case 7:19-cv-00461-MFU Document 1 Filed 06/21/19 Page 8 of 11 Pageid#: 8
   41. As a direct and proximate result of Defendant’s actions, Plaintiff has suffered

and will continue to suffer pecuniary loss, emotional pain, suffering, inconvenience,

mental anguish, loss of enjoyment of life, and other non-pecuniary losses.

   42. At all times material hereto, Defendant engaged in unlawful or discriminatory

practices with bad faith, malice, or reckless indifference to the federally protected

rights of Plaintiff so as to support an award of liquidated damages.

   43. The above-described acts by Defendant and employees of Defendant constitute

unlawful discrimination and/or retaliation in violation of the Family Medical Leave

Act, as codified under Title 29 of the United States Code §§ 2601, et seq. (“FMLA”).

      COUNT II: CLAIM FOR INTERFERENCE WITH FMLA RIGHTS

   44. Plaintiff incorporates by reference herein the preceding paragraphs of this

Complaint.

   45. At all times relevant, Defendant was: (1) engaged in commerce and/or in an

industry affecting commerce; and (2) an employer of fifty (50) or more employees for

each working day during each of twenty (20) calendar workweeks in the current or

preceding calendar year.

   46.Plaintiff worked for Defendant for more than 1,250 hours during the twelve (12)

month period immediately preceding her termination.

   47. Plaintiff properly notified Defendant of her serious health condition and her

need for FMLA-qualifying leave, to which she was entitled, to manage and treat her

serious health condition.




                                           9




Case 7:19-cv-00461-MFU Document 1 Filed 06/21/19 Page 9 of 11 Pageid#: 9
   48.Defendant interfered with Plaintiff’s use of FMLA leave by failing to properly

and accurately advise Plaintiff of her federally protected rights under the FMLA,

treating her differently and less favorably than similarly situated employees not

exercising FMLA rights, discriminating and retaliating against her for attempting to

exercise the substantive FMLA rights to which she was entitled, and terminating

Plaintiff’s employment in direct retaliation for Plaintiff’s use of FMLA leave, thus

impeding Plaintiff’s exercise of her rights under the FMLA.

   49.Defendant’s interference prejudiced Plaintiff in that she lost compensation and

benefits, sustained other monetary losses, and suffered the loss of her employment as

a direct result of Defendant’s violation.

   50.As a direct and proximate result of Defendant’s actions, Plaintiff has suffered

and will continue to suffer pecuniary loss, emotional pain, suffering, inconvenience,

mental anguish, loss of enjoyment of life, and other non-pecuniary losses.

   51. At all times material hereto, Defendant engaged in unlawful or discriminatory

practices with bad faith, malice, or reckless indifference to the federally protected

rights of Plaintiff so as to support an award of liquidated damages.

   52. The above-described acts by Defendant and employees of Defendant constitute

unlawful interference with Plaintiff’s rights in violation of the Family Medical Leave

Act, as codified under Title 29 of the United States Code §§ 2601, et seq. (“FMLA”).


       WHEREFORE, Plaintiff Tasha Ann Bondurant prays for judgment against

Defendant Norfolk Southern Corporation, and for equitable relief, compensatory,

and/or liquidated damages, together with prejudgment interest from the date of
                                            10




Case 7:19-cv-00461-MFU Document 1 Filed 06/21/19 Page 10 of 11 Pageid#: 10
termination of Ms. Bondurant’s employment, and for costs and attorneys’ fees, and for

such other and further relief as may be just and equitable.



TRIAL BY JURY IS DEMANDED.



                                         Respectfully submitted,

                                         TASHA ANN BONDURANT

                                         ______________________
                                         Thomas E. Strelka, Esq. (VSB# 75488)
                                         L. Leigh R. Strelka, Esq. (VSB # 73355)
                                         N. Winston West, IV, Esq. (VSB # 92598)
                                         Brittany M. Haddox, Esq. (VSB # 86416)
                                         STRELKA LAW OFFICE, PC
                                         Warehouse Row
                                         119 Norfolk Avenue, S.W., Suite 330
                                         Roanoke, VA 24011
                                         Tel: 540-283-0802
                                         thomas@strelkalaw.com
                                         leigh@strelkalaw.com
                                         winston@strelkalaw.com
                                         brittany@strelkalaw.com

                                         Counsel for Plaintiff




                                          11




Case 7:19-cv-00461-MFU Document 1 Filed 06/21/19 Page 11 of 11 Pageid#: 11
